Examiner’s Comments
1.	This office action is in response to the amendment received on 4/2/2021.
	Claims 1, 3-4 and 7 have been canceled by applicant.
	Claims 2, 5-6 and 8-11 are pending and have been examined.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the projections extending continuously along the width of the end effector from the first side to the second side of the end effector” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  
With respect to claim 2, applicant’s amendment now places the application in condition for allowance over the prior art of record.
The art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a laparoscope surgical stapling apparatus and an end effector having a width and a length, the width extending from a first side of the end effector to a second side of the end effector, the length defining a longitudinal axis, the end effector including an anvil having a working surface that defines staple forming depressions, the anvil having a longitudinally running row of detents formed in the working surface and the staple cartridge having a longitudinally running row of projections, the detents and projections engaging tissue when the anvil and staple cartridge are relatively moved to approximate the , the projections extending continuously along the width of the end effector from the first side to the second side of the end effector. 
The prior art of record does not disclose the features as in the amended claim, and would not have been obvious to modify the art of record to arrive at applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
4/14/2021